Citation Nr: 0506139	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for residuals of a 
chest injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman
INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In May 2004, a videoconference hearing was 
held before the undersigned Acting Veterans Law Judge.  See 
38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  A transcript of 
the hearing testimony has been associated with the claims 
file.


REMAND

At the time of his May 2004 hearing, the veteran indicated 
that he had received treatment at the Shreveport VAMC over 
the previous two years.  These records have not yet been 
associated with the claims folder.  As VA has a duty to 
request all available and relevant records from federal 
agencies, the Board finds that a search for these records 
should be completed by the RO.  Additionally, there is 
evidence that the veteran receives disability benefits from 
the Social Security Administration (SSA).  Any decision 
rendered by the SSA, as well as all records used by the SSA 
in making a disability decision in the veteran's case, should 
be obtained.  

The Board also notes that it appears that complete treatment 
records from various private physicians are also outstanding.  
In a June 2003 statement, the veteran's wife indicated that a 
1974 report from A.D. Smith, M.D. associates the veteran's 
relevant disorders to an accident incurred during service.  
Additionally, the veteran's wife has indicated that the 
veteran was admitted to Cochise County Hospital in Douglas, 
Arizona in November 1973.  She further testified that the 
veteran has seen Dr. Bookout, a chiropractor in Texarkana, 
Texas.  Further, a November 1998 statement from A. C. 
Broussard, M.D. indicates that he treated the veteran "for 
injuries he received from 1962 to 1996 due to falling."  
However, no treatment reports from Dr. Broussard have been 
associated with the claims folder.  All of the aforementioned 
records should be obtained.

Additionally, the veteran testified that a worker's 
compensation determination was made in 1974 while he was 
working at Stern Rogers Company.  Any relevant records with 
respect to this determination should be obtained, as well as 
any employment physical reports obtained during the veteran's 
tenure at Cooper Tire, beginning in 1981.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The veteran should be requested 
to identify all medical professionals 
who have treated him for any disorder 
on appeal in the recent past.  The RO 
should obtain records from all 
sources identified, not already of 
record.

2.  The RO should obtain copies of 
all treatment/clinical notes and 
records from the Shreveport VAMC 
since September 2001; from Cochise 
County Hospital in Douglas, Arizona 
beginning in November 1973; from A. 
C. Broussard, M.D., beginning in 
1962; and from Dr. Bookout in 
Texarkana, Texas.  The RO should also 
obtain a 1974 statement from A. D. 
Smith, M.D.; any reports of physical 
examinations from Cooper Tire 
beginning in 1981; and any records 
associated with the veteran's 1974 
worker's compensation claim.  If 
records sought are not obtained, the 
veteran should be notified of the 
records that were not obtained and 
provided information as to the 
efforts taken to obtain them.  The RO 
should also describe any further 
action to be taken.

3.  The RO should obtain copies of 
all decisions made by the SSA as to 
the veteran, and the medical records 
relied upon by the SSA in making its 
decisions.

4.  The RO should re-adjudicate the 
veteran's claims in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


